—Appeal from a judgment of Supreme Court, Monroe County (Ark, J.), entered January 24, 2002, which awarded plaintiff a money judgment of $83,254.82.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action seeking damages arising from legal services rendered pursuant to a retainer agreement with defendant. Supreme Court properly granted plaintiff’s motion for summary judgment and awarded plaintiff damages in the amount of $42,230.89, plus interest, costs and disbursements. Contrary to defendant’s contention, there are no issues of fact precluding summary judgment (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Plaintiff withdrew its claim of entitlement to certain billed services and/or disbursements and thereby removed any issues of fact raised by defendant in opposition to plaintiff’s motion. Present — Pigott, Jr., P.J., Pine, Hurlbutt, Lawton and Hayes, JJ.